DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 10/12/2021 has been entered. Claims 1,5,8,12,15,19-21,23-24,26 and 28-29 have been amended. Claims 6,13 and 27 have been canceled in this amendment. New Claims 3-032 have been added in this amendment. Claims 1,5,7-8,12,14-15,19-26 and 28-32 are still pending in this application, with claims 1,8 and 15 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has October 12, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to rejection of Claims 1,8 and 15 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 8,14-15,19-20 and 22 are objected to because of the following informalities:
In claim 8, line 16, “a same user ..” should be “the same user ..”
In claim 14, line 3, “from correlation of ..” should be “from the correlation of ..”
In claim 15, line 12, “a same user ..” should be “the same user ..”
In claim 19, line 6, “display a correlation ..” should be “display the correlation ..”
In claim 20, line 3, “from correlation of ..” should be “from the correlation of ..”
In claim 22, lines 6-7, The limitation “wherein the first data ..” is confusing and not clear to interpret correctly as the first data indicates association between the IMSI and the second identifier in Claim 1. Does it mean the first data includes mapping between IMSI & third identifier, mapping between the third identifier & second identifier and mapping between IMSI & second identifier? The claim limitation is not mentioning that all the information is received in a one message.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,7-8,14-15,20-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Javed (US 2015/0078173 A1, hereinafter referred to as “Javed”) in  hereinafter referred to as “Gerber”) and further in view of Niles (US 2019/0236870 Al, hereinafter referred to as “Niles”).

Regarding claims 1,8 and 15, Javed discloses a method and an apparatus (Javed Fig.4 Para[0061] The network monitoring probe) comprising: obtaining, from a packet core, an international mobile subscriber identity (IMSI) associated with a user equipment (Javed Fig.1 Ref:122a The UE) in a wireless network (Javed Fig.2 Ref:10b The wireless network), and first telemetry data associated with the IMSI (Javed Fig.5,7 Ref:A2,C-3, Para[0094] The network monitoring probe obtains IMSI sent in the authentication request (i.e. first telemetry data) from the MME (i.e. packet core));
obtaining first data (Javed Para[0092] The control message) indicating a first association between the IMSI and a second identifier (Javed Fig.5,7 Ref:A1,C-2, Para[092-93] The network monitoring probe obtains eNB-UE-S1AP-ID (i.e. second identifier) which is based on IMSI and associated to IMSI); obtaining, from a network entity including a base station (Javed Fig.5 Ref:121 The eNB) (Javed Fig.5,7 Ref:A1,C-2, Para[0092-93] The control plane message (i.e. second telemetry data) contains eNB-UE-S1AP-ID);
determining, based on the first association (Javed Fig.5 The eNB-UE-S1AP-ID), that the IMSI and the second identifier identify a same user equipment (Javed Fig.7 Ref:121 Para[0099-100] The comparator compares eNB-UE-S1AP-ID with IMSI of the UE and verifies it corresponds to the same UE).
Javed does not explicitly disclose in response to the determining, correlating the first telemetry data and the second telemetry data; and performing analysis or remediation on behalf of the wireless network based on the correlating of the first telemetry data and the second telemetry data.
However, Gerber from the same field of invention discloses in response to the determining (Gerber Fig.3 Ref:330 Para[0033,0049] The correlation is performed using IP addresses), correlating the first telemetry data and the (Gerber Fig.3 Ref:330 Para[0033] The control feed (i.e. first telemetry data) and data feed (i.e. second telemetry data) for a probe server is correlated by the aggregator server for managing cellular network); and performing analysis or remediation on behalf of the wireless network based on the correlating of the first telemetry data and the second telemetry data (Gerber Para[0024] The collected data is used to perform traffic analysis to provide trending report). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed to have the feature of “in response to the determining, correlating the first telemetry data and the second telemetry data: and performing analysis or remediation on behalf of the wireless network based on the correlating of the first telemetry data and the second telemetry data” as taught by Gerber. The suggestion/motivation would have been to correlating measures of wireless traffic and correlate performance information from the correlated data plane for the flow (Gerber Para[0003]).


Javed in view of Gerber does not explicitly disclose obtaining a mapping between the IMSI and a user-identifiable name of the user equipment; and based on the mapping, correlating the user-identifiable name with the first telemetry data and the second telemetry data.
However, Niles from the same field of invention discloses obtaining a mapping between the IMSI and a user-identifiable name of the user equipment (Niles Fig.2 ); and based on the mapping (Niles Fig.2 The resource access system retrieves subscriber (i.e. user) name associated with IMSI from the HSS), correlating the user-identifiable name with the first telemetry data and the second telemetry data (Niles Fig.2 Para[0042] The mapping (i.e. correlation) between smart card user name, stored IMSI (i.e. first telemetry data), subscriber name and the associated IMSI (i.e. second telemetry data) is performed to authenticate the user access).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed and Gerber to have the feature of “obtaining a mapping between the Niles. The suggestion/motivation would have been to provide access to the network based on the location of a user (Niles Para[0001]). 

Specifically for claim 8, Javed discloses a device that includes a network interface (Javed Fig.9 Ref:134g A network interface) and a processor (Javed Fig.9 Ref:131 The processor unit).
Regarding claims 7,14 and 20, Javed in view of Gerber and Niles discloses the method and the apparatus as explained above for Claim 1. Gerber further discloses providing data derived from the correlating of the first telemetry data and the second telemetry data to a user interface (Gerber Para[0024] The collected data can be accessed via a data access API web service interface (i.e. user interface)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed and Niles to have the Gerber. The suggestion/motivation would have been to correlating measures of wireless traffic and correlate performance information from the correlated data plane for the flow (Gerber Para[0003]).
Regarding claims 21,24 and 28, Javed in view of Gerber and Niles discloses the method and the apparatus as explained above for Claim 1. Javed further discloses wherein the second identifier is a user equipment SI Access Point Identifier (AP ID), and the first data is obtained from a mobility management entity (MME) (Javed Fig.5 Ref:A-4 Para[0010,0097] The MME provides MME-UE-S1AP-ID and sent to the eNB).
Regarding claims 22,25 and 29, Javed in view of Gerber and Niles discloses the method and the apparatus as explained above for Claim 1. Javed further discloses wherein the obtaining of the first data indicating the first association comprises: obtaining second data indicating a second association between the IMSI and a third identifier; and obtaining third data indicating a (Javed Fig.5 Ref:A-4 Para[0010,0097] The MME provides MME-UE-S1AP-ID (i.e. third identifier) and sent to the eNB. Para[0085] The S1AP-IDs from the eNB and MME are associated).
Regarding claims 23,26 and 30, Javed in view of Gerber and Niles discloses the method and the apparatus as explained above for Claim 1. Javed further discloses wherein the second identifier is a Cell-Radio Network Temporary Identifier (C-RNTI) of the user equipment (Javed Para[0133] The c-RNTI), and the third identifier is a SI Access Point Identifier (AP ID) of the user equipment (Javed Para[0133] The MME-UE-S1AP-ID), the second data is obtained from a mobility management entity (MME) (Javed Para[0076] The MME-UE-S1AP-ID and IMSI (i.e. second data) is received from the MME), and the third data is obtained from the network entity including the base station entity (Javed Para[0134] The RNTI and IMSI (i.e. third data) is received from the eNB).


Regarding claims 31 and 32, Javed in view of Gerber and Niles discloses the method and the apparatus as explained above for Claim 1. Niles further discloses wherein obtaining the mapping includes: obtaining the mapping from a home subscriber server (HSS) (Niles Para[0042] The subscriber name and IMSI association is received from the HSS).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed and Gerber to have the feature of “wherein obtaining the mapping includes: obtaining the mapping from a home subscriber server (HSS)” as taught by Niles. The suggestion/motivation would have been to provide access to the network based on the location of a user (Niles Para[0001]).



Claims 5,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Javed in view of Gerber, Niles and .

Regarding claims 5,12 and 19, Javed in view of Gerber and Niles discloses the method and the apparatus as explained above for Claim 1. Javed in view of Gerber and Niles does not explicitly disclose displaying a correlation of the first telemetry data, the second telemetry data, and the user-identifiable name.
However, Calo from the same field of invention discloses displaying a correlation of the first telemetry data, the second telemetry data, and the user-identifiable name (Calo fiG.3 Para[00143] The service output module delivers the results to the user. Para[0062,96] The information correlator correlates information from different sources for a mobile user using IMSI, SGSN, user name, etc.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed, Gerber and Niles to have the feature of “displaying a correlation of the first telemetry data, the second telemetry data, and Calo. The suggestion/motivation would have been to collect make available customer demographics information (Calo Para[0003]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2014/0323090 to Keisala (Fig.2 and associated paragraphs including paragraph:38).
2.	U.S. Patent Application Publication No. 2016/0300160 to Klein (Fig.39 and associated paragraphs including paragraphs:35,71).
3.	U.S. Patent Application Publication No. 2013/0137451 to Meredith (Paragraphs:48,64).
4.	U.S. Patent Application Publication No. 2011/0188397 to McCann (Paragraphs:64,112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent 





/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415